                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

LATONYA RACHELLE BENNINGS,                        §
                                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §   Civil Action No. 3:18-CV-2599-L
                                                  §
UT SOUTHWESTERN MEDICAL                           §
CENTER,                                           §
         Defendant.                               §

                                              ORDER

       On May 16, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 21) was entered, recommending that the court grant Defendant’s

Motion to Dismiss Plaintiff’s Amended Complaint (Doc. 15), filed December 17, 2018, but give

Plaintiff, who is proceeding pro se, another opportunity to amend her pleadings by a deadline to be

set by this court. No objections to the Report were filed.

       Having reviewed the motion, pleadings, file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court grants Defendant’s Motion to Dismiss Plaintiff’s

Amended Complaint (Doc. 15), filed December 17, 2018, but will allow Plaintiff another

opportunity to amend her pleadings. Any amended complaint by Plaintiff must be filed by June 17,

2019. Failure to comply with this order will result in dismissal with prejudice of all claims asserted

by Plaintiff and this action under Federal Rule of Civil Procedure 12(b)(6).




Order – Page 1
       It is so ordered this 31st day of May, 2018.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
